Fourth Court of Appeals
                                San Antonio, Texas
                                      January 12, 2015

                                   No. 04-14-00739-CV

                       IN THE INTEREST OF L.M.D.M., a child,

               From the 216th Judicial District Court, Gillespie County, Texas
                                  Trial Court No. 13426
                       Honorable Robert R. Barton, Judge Presiding


                                      ORDER
      The Appellant’s Motion for Extension of Time to File Brief is GRANTED.




                                                  _________________________________
                                                  Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of January, 2015.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court